     Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 1 of 39



                     UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS


UNITED STATES,                )
                              )        CRIMINAL ACTION NO.
                              )        14-10051-DPW
v.                            )
                              )
HECTOR ANTONIO CRUZ-MERCEDES, )
                              )
               Defendant.     )
                              )

                              MEMORANDUM
                             May 15, 2019

     The Defendant, Hector Antonio Cruz-Mercedes, was charged in

a multi-count indictment alleging a conspiracy to obtain income

tax refunds fraudulently from the United States Treasury by

filing materially false income tax forms.

     Mr. Cruz-Mercedes moved [Dkt. No. 57] to suppress evidence

seized by the Government as a result of what he contends was an

unlawful arrest on June 7, 2012.      He also moved [Dkt. No. 60] in

what I will term his Daubert motion — in recognition that it

sought my gate keeper determination regarding expert evidence

under the protocols established by the Supreme Court in Daubert

v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 578 (1993) — to

exclude the Government’s expert testimony relating to

identification of fingerprints found on fraudulent Treasury

checks seized during an automobile search as a result of his

allegedly unlawful June 7, 2012 arrest.
     Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 2 of 39



     After I denied his motion to suppress in part and declined

in ruling on the Daubert motion to exclude the Government’s

expert fingerprint testimony, Mr. Cruz-Mercedes entered — with

the consent of the Government and the court — a conditional plea

of guilty pursuant to FED. R. CRIM. P. 11(a)(2).1


1 In his “Motion to Enter Conditional Plea of Guilty (Assented
To)” [Dkt. No 96], Mr. Cruz-Mercedes identified the issue for
appeal as follows: “Specifically, Defendant requests that he be
permitted to reserve for appellate review the court’s adverse
determination on his motion to suppress fingerprint evidence.”
This identification of the issues is somewhat ambiguous but
fairly and generously read, appears to implicate adverse
determinations of certain aspects of two pretrial motions filed
by the Defendant to the extent that the evidence said to be the
fruits of an allegedly improper automobile search yielded checks
that the government would contend were handled by him. Under
FED. R. CRIM. P. 11 (a)(2), the Defendant’s appeal is thus limited
to the government’s anticipated fingerprint evidence. See,
e.g., United States v. Ramos, 961 F.2d 1003, 1005-06 (1st Cir.
1992) (holding that “[a] defendant is normally deemed to waive
arguments that he does not present to the district court. . . .
This is particularly so where, having pled guilty, he
conditionally preserves for appellate review only the district
court’s adverse rulings on specified pretrial motions.” (citing,
among others, United States v. Simmons, 763 F.2d 529, 533 (2d
Cir. 1985) (“[T]he entry of a conditional guilty plea preserves
only the specifically mentioned issues and waives all other
nonjurisdictional claims.”))); United States v. Encarnacion-
Ruis, 787 F.3d 581, 585 (1st Cir. 2015) (upholding a conditional
plea that outlined a specific legal question, rather than a
specific motion, that the defendant sought to appeal and
allowing an appeal on that question to move forward.).
      Here, Mr. Cruz-Mercedes made clear in both his motion for a
conditional plea and during the plea colloquy, that he intends
to appeal only the portions of the present motion to suppress
and Daubert motion related to the admissibility of fingerprint
evidence. The Government has confirmed this understanding, and,
consequently, I accepted the conditional plea. See Gould v.
United States, 657 F. Supp. 2d 321, 327 n. 7 (D. Mass. 2009)
(citing to various circuit court decisions which interpret FED.
R. CRIM. P. 11(a)(2) strictly to ensure that there is a precise
                                   2
     Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 3 of 39



     As I promised the parties, I provide in this Memorandum a

full written explanation for my brief ore tenus rulings granting

in part and denying in part the motion to suppress [Dkt. No. 57]

and denying the motion to exclude the government’s expert

testimony regarding fingerprints [Dkt. No. 60].

                            I. BACKGROUND

A.   Factual Background.

     1.   The Original Investigation

     In March 2012, the Department of Homeland Security’s

Investigation unit (“HSI”) in Boston received information from a

confidential informant (“CI”) that individuals in New York were

filing false tax returns using Social Security numbers stolen

from Puerto Rican residents.     The CI informed HSI agents that

the people involved in the operation were looking for ways to

cash fraudulently-obtained refund checks and, at the direction

of HSI and the United States Secret Service, arranged to meet

with these individuals to assist in cashing the checks.



record of the government’s consent to the reservation of
specific issues for appeal).
     To provide a full context for understanding the defendant’s
appellate contentions, however, I discuss my disposition of
Defendant’s suppression initiatives more broadly in this
Memorandum. Although I disposed of both motions in oral rulings
from the bench, I take this occasion — before the filing of
Defendant-Appellant’s brief in the First Circuit — after
detailed review of the relevant transcripts (certain of which
were not completed and docketed until after Notice of Appeal was
filed) to explain more fully the reasoning underlying my
disposition of these motions.
                                   3
     Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 4 of 39



     Between April and May 2012, the CI met with Odalis

Castillo-Lopez in South Attleboro, Massachusetts on several

occasions to pick up the fraudulently-obtained checks.         On two

such occasions, the checks were wrapped in a sheet of paper

listing the names and Social Security Numbers of the individuals

to whom the checks were issued.

     Through a series of recorded telephone calls, the CI

arranged to meet Mr. Castillo-Lopez a fourth time on June 7,

2012 to pick up approximately $160,000 in checks in exchange for

a payment of $80,000.     Agents from HSI and the Secret Service

planned to arrest Mr. Castillo-Lopez at that meeting.         In

anticipation of doing so, they established surveillance at the

meeting location, a parking lot next to a McDonald’s in South

Attleboro.

     2.      The Arrest

     On June 7, 2012, Mr. Castillo-Lopez and another individual,

later identified as the Defendant, arrived at the location in a

white Volkswagen Passat with New York license plates (“the

vehicle”) just after noon.     Mr. Castillo-Lopez was driving; the

vehicle was later identified as being owned by a person named

Alma Martinez.    Agents observed both men exit the car and enter

the McDonald’s.    Special Agents John Soares and Michael Riley of

HSI and Special Agent Fred Mitchell of the Secret Service then

entered the McDonald’s.    Agents Soares and Mitchell approached

                                   4
     Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 5 of 39



Mr. Castillo-Lopez,2 asked him some questions, and escorted him

out of the McDonald’s.    Mr. Castillo-Lopez was then arrested and

taken to the Boston Field Office of HSI for processing.

     Agent Riley approached Mr. Cruz-Mercedes in the McDonald’s

and had a brief conversation with him.       There is no evidence of

record about the content of that conversation, and there is some

dispute about what happened next.      Both Agent Soares and Agent

Mitchell testified that Mr. Cruz-Mercedes was escorted out of

the McDonald’s by Agent Riley, and that he was eventually

questioned outside, near the vehicle, by Special Agent Kevin

Cronin of HSI.   Agent Soares testified that Agent Riley did not

handcuff Mr. Cruz-Mercedes, and that he was not handcuffed until

he was subsequently arrested by Agent Cronin.        However, Agent

Mitchell testified that Mr. Cruz-Mercedes was handcuffed inside

the McDonald’s, before being escorted out and Agent Cronin


2 There is some dispute about where Mr. Castillo-Lopez was when
this interaction took place. Agent Soares testified that Mr.
Castillo-Lopez was standing in line, while Mr. Cruz-Mercedes was
“standing near the windows.” In contrast, Agent Mitchell
testified that Mr. Castillo-Lopez was standing in a booth by one
of the windows, next to Mr. Cruz-Mercedes, when the men were
approached by the agents. There is also some dispute about when
Mr. Castillo-Lopez was handcuffed. Agent Soares testified that
Mr. Castillo-Lopez was handcuffed and placed under arrest after
leaving the McDonald’s, while Agent Mitchell testified that he
“put handcuffs on [Mr. Castillo-Lopez]” inside the McDonalds,
before escorting him and Mr. Cruz-Mercedes out of the building.
I am satisfied that, regardless of whether the handcuffs were
placed on Mr. Castillo-Lopez before being escorted out of the
McDonald’s or after, as with Mr. Cruz-Mercedes, Mr. Castillo-
Lopez was in custody when he was escorted from the building.
                                   5
     Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 6 of 39



testified that Mr. Cruz-Mercedes had been placed in custody

before being brought out to the parking lot to talk to him.            I

am satisfied that, by the time he was brought to the parking

lot, Mr. Cruz-Mercedes had been taken into custody, irrespective

of whether the initial encounter inside the McDonald’s could be

characterized as a “Terry” investigative stop.3

     Once he was brought out to the parking lot, Mr. Cruz-

Mercedes had a brief conversation with Agent Cronin, during

which he initially identified himself as “Pedro Colon” and

handed over several identification documents, including a

Massachusetts driver’s license and a Social Security card




3 The Fourth Amendment protects individuals against all
unreasonable “seizures of the person,” including those which “do
not eventuate in a trip to the stationhouse and prosecution for
crime.” Terry v. Ohio, 392 U.S. 1, 16 (1968). Despite this
broad understanding of the term “seizure,” the Supreme Court has
declined to extend the full constitutional protections –
including the probable cause requirement - afforded to an
individual who is placed under arrest to all individuals who are
“seized” by law enforcement during the investigative process.
Instead, it has permitted law enforcement officers to “stop and
briefly detain an individual for investigative purposes if
police have a reasonable suspicion that criminal activity is
underfoot.” United States v. Dapolito, 713 F.3d 141, 147-48
(1st Cir. 2013). When characterizing interactions between law
enforcement and individuals, then, these so-called “Terry” stops
form an intermediate category: they qualify as a seizure under
the Fourth Amendment and require at least reasonable suspicion
that a particular individual is engaged in wrongdoing. But they
are shorter in duration and more limited in scope than an arrest
and require something less than probable cause. Nevertheless,
they can, with time, mature into a full arrest and trigger the
constitutional protections associated with a full arrest. See
infra Section II.B.1, n. 8.
                                   6
     Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 7 of 39



listing his name as Pedro Colon.       Agent Cronin, indicating that

he did not believe the Defendant was telling the truth about his

identity, pressed Mr. Cruz-Mercedes further, asking him if the

documents were, in fact, his.     In response to this further

investigative inquiry, the Defendant told Agent Cronin that his

name was, in fact, Hector Cruz-Mercedes, and that he was a

native of the Dominican Republic who had entered the United

States unlawfully.   Agent Cronin then formally arrested Mr.

Cruz-Mercedes for being in the United States unlawfully and

conducted a search of the Defendant incident to arrest; that

search uncovered two cell phones.      The Defendant was transported

to the HSI office for processing, at which point he was

fingerprinted.   At no point during his encounter with law

enforcement after being escorted out of the McDonald’s was Mr.

Cruz-Mercedes advised of his Miranda rights.

     3.   The Search of the Vehicle

     After both Mr. Cruz-Mercedes and Mr. Castillo-Lopez were

taken away from the parking lot, other agents conducted a

cursory search of the vehicle and concluded that the parking lot

was not a secure location.     The vehicle was impounded and

brought to the Government Center Garage in Boston’s O’Neill

Federal Building.    There, the vehicle was searched more

thoroughly by Agents Soares and Mitchell, who were looking

specifically for the additional Treasury checks that the CI had

                                   7
     Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 8 of 39



arranged to pick up from Mr. Castillo-Lopez.        The search

uncovered an envelope tucked into the headliner above the

driver’s seat.   The envelope contained ten Treasury checks and,

as with two of the earlier check deliveries, a list of names,

dates of birth, and Social Security numbers corresponding to the

payees of the checks.

     The search also uncovered a bank deposit slip from an

account at Bank of America and a personal check made out to Saw

Mills Auto Sales.   The name on the check was “Anna Cruz,” and

the check included her associated address.       Further

investigation indicated that this check was associated with the

Bank of America account listed on the deposit slip found in the

vehicle.   This was one of the bank accounts that Mr. Castillo-

Lopez had instructed the CI to use to deposit proceeds from the

cashing of the Treasury checks.

     At some point during the investigation, evidence found in

the vehicle was sent to Sergeant John Costa, of the

Massachusetts State Police (“MSP”), to be tested for

fingerprints.    Sgt. Costa recovered eight prints, but only one

was clear enough to form the basis of an identification.          Sgt.

Costa subsequently matched the latent print to a known print

taken from Mr. Cruz-Mercedes when he was processed by HSI after

his June 7, 2012 arrest.



                                   8
     Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 9 of 39



B.   Procedural Background

     On June 7, 2012, a Criminal Complaint was issued against

Mr. Castillo-Lopez for Conversion of Government Property and

Money Laundering, in violation of 18 U.S.C. § 641 and § 1956

respectively.

     On August 9, 2012, a Criminal Complaint was issued against

Mr. Cruz-Mercedes for the Deceptive Use of a Social Security

Number, in violation of 42 U.S.C. § 408(a)(7)(B).         That

Complaint was based on the fact that Mr. Cruz-Mercedes initially

identified himself to Agent Cronin as Pedro Colon and produced

several identification documents, including a Social Security

Card, with the name Pedro Colon.

     Mr. Cruz-Mercedes was arrested on August 16, 20124 in Bronx

County, New York and appeared that same day before Magistrate

Judge Peck in the Southern District of New York.        Judge Peck

released Mr. Cruz-Mercedes on a $10,000 bond and ordered him to

appear in this Court on or before August 24, 2012.

     Mr. Cruz-Mercedes then fled the country and returned to his

native Dominican Republic.     Once Mr. Cruz-Mercedes had been

located, the Government arranged to extradite him and he made




4 The record is not clear when or why Mr. Cruz-Mercedes was
released from Administrative Detention following his arrest by
Agent Cronin on June 7, 2012 for being in the country illegally.
However, when the original complaint against him was filed, Mr.
Cruz-Mercedes was not in federal custody.
                                   9
     Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 10 of 39



his initial appearance in this Court before Magistrate Judge

Cabell on December 1, 2017.5

     In anticipation of trial, Mr. Cruz-Mercedes filed his

motion to suppress all evidence seized in connection with his

June 7, 2012 arrest, including Treasury checks taken from the

vehicle.   He argued that his arrest was unlawful because it was

unsupported by probable cause and that the complained-of

evidence constituted the fruits of an unlawful seizure required

to be suppressed under the teachings of Wong Sun v. United

States, 371 U.S. 471 (1963).      Mr. Cruz-Mercedes separately filed

his Daubert motion to exclude the testimony of the Government’s

fingerprint expert regarding the process of matching his known

fingerprints to the fingerprint discovered on the Treasury

checks.    The government’s expert had filed a report opining that

Mr. Cruz- Mercedes’s fingerprints appeared on at least one

Treasury check seized from the vehicle.

     At an evidentiary hearing on August 29, 2018 regarding both

motions, I heard testimony from Agents Soares, Cronin, and


5 Meanwhile, the Government’s case against Mr. Castillo-Lopez
continued before Chief Judge Saris. See United States v.
Castillo-Lopez, Criminal Action No. 12-10261-PBS. Mr. Castillo-
Lopez was indicted on August 28, 2012. On April 30, 2013, Mr.
Castillo-Lopez pled guilty to one count of Conversion of
Government Property, in violation of 18 U.S.C. § 641, and to one
count of Money Laundering, in violation of 18 U.S.C. § 1956. On
June 12, 2013, Mr. Castillo-Lopez was sentenced to a term of
imprisonment of one year and one day and ordered to pay $34,800
in restitution.
                                   10
    Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 11 of 39



Mitchell with respect to the motion to suppress, and from

Sergeant John Costa of the MSP and Dr. Alicia Wilcox from Husson

University with respect to the Daubert motion.        Ruling from the

bench that day, I denied the Daubert motion, and directed

supplemental briefing with respect to the motion to suppress.

     On September 11, 2018, I held the final pretrial

conference, during which I ruled from the bench with respect to

the motion to suppress.    As relevant to this Memorandum, I

declined to suppress the underlying fingerprint evidence, but

did suppress statements made by Mr. Cruz-Mercedes to Agent

Cronin beyond his initial self-identification as Pedro Colon.

     The following day, Mr. Cruz-Mercedes, with assent from the

Government, requested that he be permitted to enter a

conditional plea of guilty, reserving his right to challenge my

determinations regarding the fingerprint evidence.        On September

13, 2018, I accepted the conditional guilty plea.

     By Judgment dated January 9, 2019, I sentenced Mr. Cruz-

Mercedes to a term of imprisonment of 36 months and one day,

followed by three years of supervised release with standard and

special conditions.   I also required restitution in the amount

of $34,8000, and a mandatory special assessment of $2,200.         At

the same time, I signed a judicial order of removal based on the

stipulation of the parties that would require Mr. Cruz-Mercedes

be deported after his release from Bureau of Prisons custody.

                                  11
     Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 12 of 39



On January 15, 2019, Mr. Cruz-Mercedes timely filed his notice

of appeal.

                     II. THE MOTION TO SUPPRESS

     Mr. Cruz-Mercedes’s motion [Dkt. No. 57] to suppress was

directed at all evidence seized as a result of his June 7, 2012

arrest.   He argued that his arrest that day, when effectuated,

was unsupported by probable cause and therefore violated the

Fourth Amendment.    Consequently, he contended the fruits of his

arrest — including specifically the envelope containing Treasury

checks with any fingerprint alleged to be his on those checks —

should be suppressed.

     I address this contention in its larger context.

A.   Evidence Found in the Vehicle

     In his motion to suppress, Mr. Cruz-Mercedes argued that

the impoundment, and subsequent search, of the vehicle without a

warrant and without probable cause violated the Fourth

Amendment, and that the fruits of that search – including an

envelope containing ten fraudulently obtained Treasury checks

totaling $75,808.14, a hand-written list written on the envelope

with the names, Social Security Numbers, and monetary amounts of

the checks, a personal check from payee Ana Cruz, and a deposit

slip from a Bank of America account       – should be suppressed.6


6 Because the latent fingerprint at issue was taken from the
documents found in the vehicle, if the evidence seized from the
                                   12
    Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 13 of 39



As a preliminary matter, I was not persuaded that Mr. Cruz-

Mercedes had standing to object to the impoundment and search of

the vehicle.   See infra Section II.A.1.     Even if he did have

standing, I concluded on the merits, see infra Sections II.A.2.

and B., that the evidence seized from the vehicle was obtained

lawfully because the vehicle search falls within the scope of

one or more of several enumerated exceptions to the probable

cause and warrant requirements of the Fourth Amendment.

     1.   Standing

     In order to have standing to challenge the admission of

evidence seized from the vehicle, Mr. Cruz-Mercedes must be able

to demonstrate that he has “a constitutionally protected

reasonable expectation of privacy” in the vehicle’s contents

such that a search of the vehicle would be “presumptively

unreasonable in the absence of a search warrant.”        Katz v.

United States, 389 U.S. 347, 360-61 (1967); see also United

States v. Salvucci, 446 U.S. 83, 92 (1980); Rakas v. Illinois,

439 U.S. 128, 143 (1979).    Unlike other constitutional

protections, “Fourth Amendment rights are personal rights, which

. . . may not be vicariously asserted.”      Rakas, 439 U.S. at



vehicle is suppressed as the fruits of an unlawful search, it
follows that the fingerprint found on the documents and, by
extension, the comparison of that fingerprint to the known
fingerprints taken from Mr. Cruz-Mercedes at the time of his
arrest, must also be suppressed. See generally Wong Sun v.
United States, 371 U.S. 471 (1963).
                                  13
    Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 14 of 39



123-24 (internal citations and quotations omitted).        “[S]ince

the exclusionary rule is an attempt to effectuate the guarantees

of the Fourth Amendment, . . . it is proper to permit only

defendants whose Fourth Amendment rights have been violated to

benefit from the rule’s protection.”      Id. at 124 (internal

citation omitted).

     Even assuming the search of the vehicle was unlawful, then,

Mr. Cruz-Mercedes could object to the introduction of the

evidence found in the vehicle only if he was personally

aggrieved by the search - that is, if he could demonstrate that

he had an objectively reasonable expectation of privacy in the

vehicle that was invaded.    See Katz, 389 U.S. at 361 (Harlan,

J., concurring).   I conclude he cannot.

     Though “a passenger is seized, just as the driver is,” when

a vehicle is stopped by law enforcement, his presence in the

vehicle does not automatically give him standing to object to a

subsequent search of the vehicle.      United States v. Symonevich,

688 F.3d 12, 19 (1st Cir. 2012) (citing Arizona v. Johnson, 555

U.S. 323, 332 (2009)).    Under First Circuit precedent,

“passengers in an automobile who assert no property or

possessory interest in a vehicle cannot be said to have the

requisite expectation of privacy in the vehicle to permit them

to maintain that the search did not meet Fourth Amendment

standards.”   United States v. Campbell, 741 F.3d 251, 263 (1st

                                  14
    Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 15 of 39



Cir. 2013) (citing Symonevich, 688 F.3d at 19) (emphasis added).

     To be sure, Mr. Cruz-Mercedes asserts that he borrowed the

car from his girlfriend and, consequently, his expectation of

privacy was more reasonable than that asserted by a mere

passenger.   He does, in some sense, have a possessory interest

in the vehicle that may give rise to a reasonable expectation of

privacy in its contents.    See e.g., United States v. Sugar, 322

F. Supp. 2d 85, 94 (D. Mass. 2004) (“Generally speaking, persons

who borrow cars have standing to challenge searches of the

borrowed vehicles.” (citing, inter alia, United States v. Baker,

221 F.3d 438, 442-43 (3d Cir. 2000))).      In such circumstances, I

must consider various factors that are relevant to determining

whether Mr. Cruz-Mercedes has standing to challenge the search,

including “ownership, possession, and/or control; historical use

of the property searched; . . . ability to regulate access;

[and] the totality of the surrounding circumstances.”         United

States v. Sanchez, 943 F.2d 110, 113 (1st Cir. 1991) (citing

United States v. Aguirre, 839 F.2d 854, 856-57 (1st Cir. 1988)).

     Here, Mr. Cruz-Mercedes did not own the vehicle and does

not assert any kind of cognizable property interest in it.         The

vehicle was owned by Alma Martinez, and Mr. Cruz-Mercedes

contends only that he “had been lent the car” by his girlfriend,

Ms. Martinez’s sister.    There is no evidence of record that Mr.

Cruz-Mercedes had previously borrowed the vehicle or had any

                                  15
    Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 16 of 39



ability to control access to the vehicle.       Nor is there any

record evidence that Ms. Martinez, the record owner of the

vehicle, allowed Mr. Cruz-Mercedes to borrow the vehicle: his

testimony reflects only that her sister allowed him to use it.

More fundamentally, Mr. Cruz-Mercedes was not the driver; he was

merely along for the ride.

     Consequently, I cannot say that Mr. Cruz-Mercedes had a

reasonable expectation of privacy in the vehicle and therefore,

that he can object to the introduction of the fruits of that

search.

     2.    The Merits

     Even if Mr. Cruz-Mercedes could demonstrate that he does,

in fact, have standing to object to the vehicle search, I have

independently concluded the search itself was lawful.

     The parties do not dispute the facts surrounding the search

itself.   After Mr. Cruz-Mercedes and Mr. Castillo-Lopez7 were

taken into custody, law enforcement agents conducted a cursory

search of the vehicle, and then impounded it.       Several hours

later, Agents Soares and Mitchell searched the vehicle at the

O’Neill Federal Building; the evidence seized from the vehicle

was discovered during this second search.       The agents never


7 Mr. Cruz-Mercedes does not argue that HSI lacked probable cause
to arrest Mr. Castillo-Lopez, nor on this record could he
successfully do so. For the purpose of this motion, I have
treated that arrest as lawful.
                                  16
    Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 17 of 39



obtained a warrant to impound or search the vehicle, though the

Government argues it had probable cause to believe the Treasury

checks were in the vehicle based on Mr. Castillo-Lopez’s

previous conduct.

     In any event, in the absence of a warrant, the seizure and

subsequent search of the vehicle was lawful only if it fell

within one of the established exceptions to the warrant

requirements of the Fourth Amendment.      I find that it satisfies

two of these exceptions — that for automobiles generally8 and

that for inventory searches — and will address each in turn.




8 The Government also separately argued that the search of the
vehicle was justified because it was incident to the lawful
arrest of Mr. Castillo-Lopez. Courts have long acknowledged
that “a search incident to a lawful arrest is a traditional
exception to the warrant requirement,” and that law enforcement
officers may search the person of a defendant when the defendant
is arrested. United States v. Robinson, 414 U.S. 218, 224
(1973). The rule extends to allow a search of the area around
the arrestee from which he could immediately access a weapon or
destroy evidence. Id. at 224-25 (citing Chimel v. California,
395 U.S. 572, 768 (1969), abrogated on other grounds by Davis v.
United States, 564 U.S. 229 (2011)).
     The traditional scope of a search incident to arrest does
not itself allow law enforcement to search a vehicle “after the
arrestee has been secured and cannot access the interior of the
vehicle.” Arizona v. Gant, 556 U.S. 332, 335 (2009) (citing New
York v. Belton, 453 U.S. 454 (1981)). However, the Supreme
Court has also acknowledged that “circumstances unique to the
automobile context justify a search incident to arrest when it
is reasonable to believe that evidence of the offense of arrest
might be found in the vehicle.” Gant, 556 U.S. at 335.
     Consequently, the “search incident to arrest” exception as
presented here maps on the general automobile exception and I
have directed my analysis to the automobile exception as such.
                                  17
    Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 18 of 39



            a.   The Automobile Exception

     The Supreme Court has long held that “a warrantless search

of an automobile, based upon probable cause to believe that the

vehicle contained evidence of crime in light of an exigency

arising out of the likely disappearance of the vehicle, did not

contravene the Warrant Clause of the Fourth Amendment.”

California v. Acevedo, 500 U.S. 565, 569 (1991); see also

Chambers v. Maroney, 399 U.S. 42, 48 (1970) (citing Carroll v.

United States, 267 U.S. 132, 153-54 (1925)) (“[A]utomobiles and

other conveyances may be searched without a warrant in

circumstances that would not justify the search of a house or an

office, provided that there is probable cause to believe that

the car contains articles that the officers are entitled to

seize.”).

     The Supreme Court has also held that there is an “exigency”

in the context of automobile detention that arises because of

the automobile’s inherently mobile nature, Carroll, 267 U.S. at

154, and that people have a “lesser expectation of privacy” in

automobiles because of their use “as a readily mobile vehicle.”

California v. Carney, 471 U.S. 386, 391 (1985).        Therefore, the

potential mobility of an automobile - even without a

demonstration that it is, in fact, imminently mobile at the time

of the seizure - is sufficient for law enforcement officers to

seize it without a warrant.    Id.

                                  18
    Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 19 of 39



     To justify a warrantless search of an automobile, law

enforcement officers need to demonstrate probable cause that the

vehicle contained evidence of a crime when it was seized, even

if the search itself takes place after the car has been

impounded.   Acevedo, 500 U.S. at 570 (citing Chambers, 399 U.S.

at 51-52).

     Mr. Cruz-Mercedes does not argue that HSI lacked probable

cause to arrest Mr. Castillo-Lopez, or that the agents lacked

probable cause to believe that the vehicle in question contained

the Treasury checks or other evidence of Mr. Castillo-Lopez’s

crime.   Furthermore, the record supports a finding that the HSI

agents had probable cause to believe that the Treasury checks

were in the vehicle.    The evidence fully establishes that Mr.

Castillo-Lopez was instructed to deliver the Treasury checks to

the CI at the June 7, 2012 meeting and that Mr. Castillo-Lopez

had previously brought fraudulently-obtained Treasury checks to

meetings with the CI.   Agent Soares also testified that Mr.

Castillo-Lopez did not have the Treasury checks on his person

when he was arrested.

     Because HSI had probable cause to believe the Treasury

checks were in the vehicle at the time Mr. Castillo-Lopez was

arrested and the vehicle was seized, the subsequent warrantless

search of the vehicle was proper.

     Consequently, the fruits of that search were admissible on

                                  19
    Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 20 of 39



the basis of the automobile exception.

            b.     Community Caretaking and Inventory Searches

     Even if HSI lacked probable cause to search the vehicle

when Mr. Castillo-Lopez was arrested, the seizure, and

subsequent search of the vehicle, were proper under the

exception established for community caretaking and for inventory

searches.

     The community caretaking exception to the warrant

requirement “encompasses law enforcement’s authority to remove

vehicles that impede traffic or threaten public safety and

convenience.”      United States v. Coccia, 446 F.3d 233, 238 (1st

Cir. 2006) (internal citation omitted); see also South Dakota v.

Opperman, 428 U.S. 364, 368 (1976).      This exception empowers law

enforcement officers to impound automobiles “so long as the

impoundment decision was reasonable under the circumstances.”

Id. at 239.      In this context, reasonableness requires law

enforcement to have “a non-investigatory reason for seizing an

[individual’s] car.”      Vega-Encarnacion v. Babilonia, 344 F.3d

37, 41 (1st Cir. 2003).     When the driver of the vehicle is

arrested “and there is no one immediately on hand to take

possession, the officials have a legitimate non-investigatory

reason for impounding the car.”      Id. (emphasis in original).

     The vehicle here was impounded following the arrest of Mr.

Castillo-Lopez, the driver.     Even if Mr. Cruz-Mercedes’ arrest

                                   20
    Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 21 of 39



was unlawful, it is undisputed that he could not take possession

of the vehicle and that there was no one else immediately

available to do so.   Moreover, Agent Soares testified that HSI

agents who were present at the scene of the arrest believed the

vehicle was not in “a safe location” when they impounded the

vehicle.    The impoundment therefore fell squarely within the

community caretaking exception to both the warrant and probable

cause requirement.

     Once the vehicle had been impounded, HSI Agents were

entitled to do a full inventory search of the vehicle even

without a warrant and probable cause, so long as the search was

done in accordance with reasonable procedures.        See Opperman,

428 U.S. at 368, 372; Colorado v. Bertine, 479 U.S. 367, 372

(1987).    Here, there is no indication that Agents Soares and

Mitchell did not follow standard procedure when searching the

vehicle once it had been brought to the O’Neill Federal

Building.   Nor is there any indication that the search was

unreasonable or undertaken in bad faith.

     Consequently, the search of the vehicle qualified as a

lawful inventory search conducted after the vehicle had,

justifiably, been impounded.     The fruits of that search were




                                  21
     Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 22 of 39



therefore admissible.9

B.   The Fingerprints and Cell Phones

     Mr. Cruz-Mercedes also focused his objections on the

introduction of the cellphones seized from his person following

his arrest on June 7, 2012, and to the introduction of the

fingerprints obtained as a result of that arrest.

     There is no question that, if Mr. Cruz-Mercedes was

lawfully on arrested on June 7, 2012, both pieces of evidence

would be admissible as the fruits of a lawful search incident to

arrest.   See United States v. Robinson, 414 U.S. 218, 224

(1973).   The admissibility of both pieces of evidence, then,

rested on the question whether HSI and Secret Service Agents had

probable cause to arrest Mr. Cruz-Mercedes, see United States v.

Watson, 423 U.S. 411, 418 (1976), which, in turn, rested on when

such an arrest could properly be effectuated.

     1.    The June 7, 2012 Arrest

     Broadly speaking, the protections of the Fourth Amendment

extend beyond traditional “arrests” and cover all “seizures of

the person,” including those which “do not eventuate in a trip

to the stationhouse and prosecution for crime.”         Terry v. Ohio,

392 U.S. 1, 16 (1968).     “[W]henever a police officer accosts an




9 The fruits include the fingerprint pulled from the Treasury
checks found in the vehicle and compared to the prints provided
by Mr. Cruz-Mercedes after his arrest on June 7, 2012.
                                   22
     Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 23 of 39



individual and restrains his freedom to walk away, he has

‘seized’ that person” and the seizure must be justified either

by probable cause or by an exception to the probable cause

requirement.   Id.; see also California v. Hodari D, 499 U.S.

621, 626 (1991).

     This does not mean, however, that every interaction between

an individual and law enforcement constitutes a seizure; law

enforcement officers do not need individualized suspicion to

approach an individual and ask a few questions, “[s]o long as a

reasonable person would feel free to disregard the police and go

about his business.”    Florida v. Bostick, 501 U.S. 429, 434

(1991) (citing Hodari D, 499 U.S. at 628) (cited by United

States v. Drayton, 526 U.S. 194, 201 (2002)).

     Nor does it mean that every police encounter that would

cause a reasonable person not to feel free to go about his

business constitutes an arrest that requires probable cause and

triggers the requirements of Miranda v. Arizona, 384 U.S. 436

(1966).10   Instead, law enforcement officers may “stop and




10By its terms, Miranda v. Arizona applies to “custodial
interrogations.” 384 U.S. 436, 444 (1966). However, the
Supreme Court has interpreted the term “custody” to apply to
contexts in which “a suspect’s freedom of action is curtailed to
a degree associated with formal arrest.” Berkemer v. McCarthy,
468 U.S. 420, 430 (1984) see also Oregon v. Mathiason, 429 U.S.
492, 495 (1977) (per curiam); Beckwith v. United States, 425
U.S. 341, 347 (1976). The First Circuit has specifically held
that a Terry stop, though a seizure, does not trigger the
                                   23
     Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 24 of 39



briefly detain an individual for investigative purposes if

police have a reasonable suspicion that criminal activity is

afoot.”   United States v. Dapolito, 713 F.3d 141, 147-48 (1st

Cir. 2013).11   To be sure, a Terry stop can, without more, mature

into a custodial arrest if the suspect is detained for an

extended period of time, see United States v. Sharpe, 470 U.S.

675, 686 (1985); if the suspect is transported away from the

scene of the original stop, see Dunaway v. New York, 442 U.S.

200, 211-12 (1979); or, if the stop was solely for the purpose

of searching the suspect to obtain evidence, like fingerprints.

See Davis v. Mississippi, 394 U.S. 721, 727 (1969).         To be

lawful, any custodial arrest, as distinct from a Terry stop,

must be supported by probable cause based on information

obtained before the seizure resulted in a formal arrest.12



requirements of Miranda. United States v. Campbell, 741 F.3d
251, 265 (1st Cir. 2013).
11 As with “probable cause,” the phrase “reasonable suspicion”

“[is] a commonsense, nontechnical conception that deals with the
factual and practical considerations of everyday life.” Ornelas
v. United States, 517 U.S. 690, 695 (1996) (internal quotations
omitted); see also United States v. Dapolito, 713 F.3d 141,
147-48 (1st Cir. 2013). ”Reasonable suspicion requires there be
both a particularized and objective basis for suspecting the
individual stopped of criminal activity,” even if that basis
does not rise to the level of probable cause. Dapolito, 713
F.3d at 148.
12 See Smith v. Ohio, 494 U.S. 538, 543 (1990) (per curiam)

(“[I]t is axiomatic that an incident search may not precede an
arrest and serve as part of its justification.” . . . [the
exception for search incident to arrest] does not permit the
police to search any citizen without a warrant or probable cause
so long as an arrest immediately follows.”); United States v.
                                   24
     Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 25 of 39



     There are three interactions between Mr. Cruz-Mercedes and

the agents of HSI that could constitute a seizure triggering

this kind of analysis – Agent Riley’s initial conversation with

Mr. Cruz-Mercedes in the McDonald’s; Mr. Cruz-Mercedes being

escorted out of the McDonald’s with Mr. Castillo-Lopez; and, Mr.

Cruz-Mercedes’ conversation with Agent Cronin in the parking lot

prior to his formal administrative arrest.        It is clear from the

record that the law enforcement officers present did not have

probable cause to suspect Mr. Cruz-Mercedes of any crime until

he identified himself to Agent Cronin as Mr. Cruz-Mercedes and

confessed he was in the country illegally.13       The Government does

not contest that the cellphones and Mr. Cruz-Mercedes’

fingerprints were, in fact, fruits of that arrest,14 though it

advances arguments relating to inevitable discovery in the

alternative.

     Since the Government sought only to introduce evidence

based on the third interaction — Agent Cronin’s encounter with

Mr. Cruz-Mercedes in the parking lot — I will focus my attention



Bizier, 111 F.3d 214, 217 (1st Cir. 1997) (“[E]vidence recovered
after an arrest may not form the basis of probable cause for
that arrest.” (citing, inter alia, Smith, 494 U.S. at 543)).
13 The Government concedes as much and instead argues that Mr.

Cruz-Mercedes was not “arrested” for the purposes of this
analysis until after his conversation with Agent Cronin, when he
was formally put under administrative arrest.
14 As a result, if the arrest is unlawful, the cellphones and the

fingerprints must be suppressed. See generally Wong Sun, 371
U.S. 471.
                                   25
     Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 26 of 39



on that encounter without detailed discussion of the prior two

interactions between Mr. Cruz-Mercedes and law enforcement on

June 7, 2012.     I have concluded that Mr. Cruz-Mercedes was in

custody by the time he was questioned in the parking lot by

Agent Cronin.15    During the conversation, Mr. Cruz-Mercedes

initially identified himself as “Pedro Colon” and handed over

several identification documents, including a Massachusetts

driver’s license, listing his name as such.        After Agent Cronin

expressed skepticism that the documents were, in fact, his, Mr.

Cruz-Mercedes confessed that he was not telling the truth about

his identity and that he was in the United States unlawfully.

     As a preliminary matter, because Mr. Cruz-Mercedes was in

custody, he was entitled to receive the Miranda warnings before

being questioned by law enforcement.       Berkemer v. McCarthy, 468




15From the record, it is clear to me that the interaction
between Mr. Cruz-Mercedes and Agent Riley inside the McDonald’s
was, at most, a Terry stop because there is no indication that
Agent Riley did anything more than ask Mr. Cruz-Mercedes a few
questions. However, even if he was not handcuffed inside the
McDonalds, the interaction between Mr. Cruz-Mercedes and law
enforcement had ripened into an arrest by the time he was
removed from the McDonalds. See, e.g., Dunaway v. New York, 442
U.S. 200, 211-12 (1979); Florida v. Royer, 460 U.S. 491, 504
(1983). At that time, the agents did not have probable cause to
believe that Mr. Cruz-Mercedes was involved in criminal
activity. Illinois v. Wardlow, 528 U.S. 119, 124 (2000) (“An
individual’s presence in an area of expected criminal activity,
standing alone, is not enough to support a reasonable,
particularized suspicion that the person is committing a
crime.”); see also United States v. Di Re, 332 U.S. 581, 593
(1948).
                                   26
    Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 27 of 39



U.S. 420, 430 (1984) (Miranda applies to “custodial

interrogations,” and, in this context, “custody” applies to any

circumstance in which “a suspect’s freedom of action is

curtailed to a degree associated with formal arrest.”).         In

other words, Agent Cronin could not question Mr. Cruz-Mercedes

in a manner that was “reasonably likely to elicit an

incriminating response” without first advising him of his rights

and obtaining a valid waiver of those rights.       Rhode Island v.

Innis, 446 U.S. 291, 300 (1980).

     This does not mean, however, that Agent Cronin could not

ask Mr. Cruz-Mercedes anything.     The Supreme Court has

recognized an exception to its rule in Miranda for “booking”

questions – that is, “questions to secure the biographical data

necessary to complete booking or pretrial services” that are

“requested for record-keeping purposes only.”       Pennsylvania v.

Muniz, 496 U.S. 582, 601 (1990); see also United States v.

Sanchez, 817 F.3d 38, 45 (1st Cir. 2016).       However, the

exception does not extend so far as to allow law enforcement to

elicit incriminating information “in the guise of asking for

background information.”    Sanchez, 817 F.3d at 45.

     Here, though Mr. Cruz-Mercedes was entitled to receive his

Miranda warnings before speaking further with law enforcement

officers, Agent Cronin was equally entitled to ask for basic

biographical information and for identification.        Consequently,

                                  27
     Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 28 of 39



Mr. Cruz-Mercedes’ initial self-identification as “Pedro Colon,”

and the identification documents he provided were admissible

under the booking exception to Miranda.

     However, his subsequent statements about his true identity

and his unlawful presence in the United States were not,

especially because Mr. Cruz-Mercedes never received the Miranda

warnings during his conversation with Agent Cronin.16         I found

that Agent Cronin’s comments were “reasonably likely to elicit

an incriminating response from the suspect,” even if they did

not constitute express questioning about criminal activity or

Mr. Cruz-Mercedes’ presence in the country.        Innis, 446 U.S. at

300 (1980).   They therefore fell outside the booking exception

to Miranda.   Sanchez, 817 F.3d at 45.      Consequently, any

statements Mr. Cruz-Mercedes made to Agent Cronin beyond

identifying himself as “Pedro Colon” and handing over documents

confirming that identity must be suppressed.        They also cannot

form the basis for probable cause to legitimize Mr. Cruz-

Mercedes’ previous custodial arrest.

     2.   Inevitable Discovery

     Because they constituted the fruits of an unlawful arrest,

Mr. Curz-Mercedes’ fingerprints (and the cellphones seized from


16These statements also constituted the unlawful fruits on an
illegal arrest and could be excluded even if Mr. Cruz-Mercedes
had properly been read his rights before being questioned. See
Taylor v. Alabama, 457 U.S. 685, 691 (1982).
                                   28
     Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 29 of 39



his person) must be suppressed unless they “would have been

discovered even without the unconstitutional source.”17         Utah v.

Strieff, 136 S. Ct. 2056, 2061 (2016) (citing Nix v. Williams,

467 U.S. 431, 443-44 (1984)).

     Here, even excluding the incriminating statements made by

Mr. Cruz-Mercedes to Agent Cronin, I am convinced that federal

agents would still have found and properly arrested (and

fingerprinted) Mr. Cruz-Mercedes, and would have had access to

the records associated with one of the phones found on Mr. Cruz-

Mercedes’ person when he was searched incident to arrest, albeit

not to the physical phones themselves.

           a.   The Fingerprints

     As of June 7, 2012, the Government legally had access to

both the cellphones seized from Mr. Castillo-Lopez as a result

of his arrest, and to the evidence properly seized from the

vehicle, including the fingerprints recovered from the Treasury

checks.   See supra.   The Government also knew that Mr. Cruz-

Mercedes identified himself as “Pedro Colon,” and had been given

access to his Social Security Number and Massachusetts Drivers’




17Two other broad exceptions to the exclusionary rule – for
independent discovery and based on attenuation – do not apply
here because the evidence was seized immediately after Mr. Cruz-
Mercedes was arrested and because federal agents did not, in
fact, subsequently discover either the fingerprints or the
cellphone through lawful means. Utah v. Strieff, 136 S. Ct.
2056, 2061 (2016).
                                   29
     Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 30 of 39



license pursuant to the booking exception.        I find and conclude

that evidence seized from the vehicle would have led law

enforcement officers to Ana Cruz and Maria Martinez – the

holders of the bank account into which the CI was directed to

make cash deposits.

     An investigation regarding the two women would have led to

Ms. Betty Sanchez, the Defendant’s girlfriend, and ultimately to

Mr. Cruz-Mercedes.    Once they had the name “Hector Cruz-

Mercedes,” law enforcement officers likely would have run a

search on public databases to find information about Mr. Cruz-

Mercedes.   Upon conducting a standard database search regarding

Mr. Cruz-Mercedes, the agents would readily have observed that

the Mr. Cruz-Mercedes found during the search was the same

individual who was detained on June 7, 2012 and who identified

himself as Pedro Colon.     This would have given agents probable

cause to arrest Mr. Cruz-Mercedes for fraudulent use of a social

security number and would, ultimately, have allowed law

enforcement to obtain his fingerprints lawfully.18




18As the record now stands, law enforcement officers unlawfully
obtained Mr. Cruz-Mercedes’ known fingerprints when he was
arrested and processed by HSI for his unlawful presence in the
country on June 7, 2012. The Defendant has not contended that
obtaining his known fingerprints as a consequence of a later —
lawful — arrest would have yielded some different fingerprint
formation.
                                   30
    Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 31 of 39



     The process would involve basic and predictable shoe

leather police work.   Indeed, this was the kind of basic police

work that federal agents engaged in throughout their

investigation of Mr. Castillo-Lopez and that was ongoing both

when Mr. Cruz-Mercedes was initially arrested in June 2012 and

subsequently.    See United States v. Silvestri, 787 F.2d 736, 744

(1st Cir. 1986) (“[T]here are three basic concerns which surface

in an inevitable discovery analysis: are the legal means truly

independent; are both the use of the legal means and the

discovery by that means truly independent; and does the

application of the inevitable discovery exception . . . provide

an incentive for police misconduct . . . ?”).

     I am satisfied that, by using evidence not subject to

suppression, law enforcement would not only inevitably have

found Mr. Cruz-Mercedes, but also would have had a properly

grounded basis for probable cause to arrest him and obtain his

fingerprints even without his unlawful arrest on June 7, 2012.

The fact that agents, in fact, recovered this evidence through

unlawful means does not bar the application of the inevitable

discovery rule here.    Silvestri, 787 F.2d at 745.

     Consequently, I was prepared to allow his fingerprints into

evidence.

            b.   The Phone Records

     Even adopting the inevitable discovery analysis above, I am

                                  31
     Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 32 of 39



not persuaded that law enforcement officers inevitably would

have had access to the two cell phones seized from Mr. Cruz-

Mercedes’ person on June 7, 2012.       There is no non-speculative

basis for finding he would have had those same phones on his

person when he was inevitably arrested by federal agents at a

later date.

     Nevertheless, I am satisfied that federal agents would

inevitably have had access to the records independently

associated with the phone number (347)-245-2491 (“the 347

number”).   HSI found the 347 number during a lawful search of

the cellphone seized from Mr. Castillo-Lopez as a result of his

arrest.   Mr. Castillo-Lopez’s phone had received numerous text

messages from that number relating to his criminal enterprise,

and Ms. Sanchez, during an interview with law enforcement,

identified the 347 number as belonging to Mr. Cruz-Mercedes.

From there, federal agents could, and did, issue a Grand Jury

subpoena to the service provider, who identified the phone as a

Blackberry Curve with a specific ID number, who could provide

law enforcement with phone records even if the physical

Blackberry device had not previously been seized.19


19Here, of course, because HSI agents had previously seized the
Blackberry devices, they sought and obtained a search warrant to
unlock the phone and access the data stored on it, rather than
getting the records from the cellphone provider. This shortcut,
however, does not make the inevitable discovery doctrine
inapplicable, especially because the search warrant was obtained
                                   32
    Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 33 of 39



     Through this altogether predictable, and indeed inevitable

path, agents would have discovered the phone records of the

Blackberry Curve devices associated with Mr. Cruz-Mercedes, even

if they would not have had access to the two phones as physical

items themselves.   Consequently, I declined to suppress evidence

of the phone records associated with the Blackberry Curve

devices.

                      III. THE DAUBERT MOTION

     Mr. Cruz-Mercedes moved, [Dkt. No. 60], to exclude the

expert testimony of Sgt. John Costa, of the Massachusetts State

Police, on the basis that Sgt. Costa did not follow accepted

scientific methodology when comparing Mr. Cruz-Mercedes’ known

fingerprints, taken at the time of his arrest, to the print

lifted from Treasury checks found in the vehicle.        In support of

his motion, Mr. Cruz-Mercedes offered evidence from his own

expert, Dr. Alicia Wilcox, who testified that Sgt. Costa did not

properly follow accepted scientific methodology when comparing

the prints, and that, in her opinion, the prints found on the




as part of an ongoing investigation into Mr. Castillo-Lopez.
There is no indication, then, that allowing the phone records to
be used at trial would “either provide an incentive for police
misconduct or significantly weaken fourth amendment protection”
in any way. United States v. Silvestri, 787 F.2d 736, 744 (1st
Cir. 1986); see also, e.g., United States v. Almeida, 434 F.3d
23, 28 (1st Cir. 2006).
                                  33
     Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 34 of 39



Treasury checks were not clear enough to be accurately compared

to the prints taken from Mr. Cruz-Mercedes.

     The Federal Rules of Evidence allow a witness “who is

qualified as an expert by knowledge, skill, experience,

training, or education” to testify “in the form of an opinion or

otherwise” if the following criteria are met:

     (a) the expert’s scientific, technical, or other
     specialized knowledge will help a trier of fact to
     understand the evidence or to determine a fact in issue;
     (b) the testimony is based on sufficient facts or data;
     (c) the testimony is the product of reliable principles and
     methods; and (d) the expert has reliably applied the
     principles and methods to the facts of the case.

FED. R. EVID. 702.

     Rule 702 requires the trial judge to “ensure that any and

all scientific testimony or evidence admitted is not only

relevant, but reliable.”     Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 578, 589 (1993).         In making a

reliability determination, I must consider “whether the

reasoning or methodology underlying the testimony is

scientifically valid” and “whether that reasoning or methodology

properly can be applied to the facts in issue.”         Id. at 592-93.

To this end, the Supreme Court has identified a variety of

factors I may consider, including “whether [the methodology] can

be (and has been) tested,” “whether the theory or technique has

been subject to peer review and publication,” whether there is a



                                   34
    Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 35 of 39



known rate of error, and whether the methodology is generally

accepted by the scientific community.      Id. at 593-94.

     These Daubert factors are “meant to be helpful, not

definitive,” and the lists referenced by the Supreme Court in

case law are not exhaustive.     Kumho Tire Co., Ltd. v.

Carmichael, 526 U.S. 137, 151 (1999).      Instead, the Supreme

Court has made clear that “a district court [has] the same broad

latitude when it decides how to determine reliability as it

enjoys in respect to its ultimate reliability determination.”

Id. at 142 (emphasis in original).      The ultimate goal of any

Daubert inquiry “is to make certain that an expert . . . employs

in the courtroom the same level of intellectual rigor that

characterizes the practice of an expert in the relevant field.”

Id. at 152.    As long as the expert’s testimony meets this

threshold of reliability, it should be presented to a jury and

“tested by the adversary process – [by] competing expert

testimony and active cross-examination.”       United States v.

Vargas, 471 F.3d 255, 265 (1st Cir. 2006) (citing Ruiz-Troche v.

Pepsi Cola of Puerto Rico Bottling Co., 161 F.3d 77, 85 (1st

Cir. 1998)).

     The parties here do not contest that the two experts – Sgt.

Costa for the Government and Dr. Wilcox for the Defendant – have

the requisite skills, experience, and training to qualify as

experts; nor do they contest that the question whether the two

                                  35
     Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 36 of 39



sets of fingerprints – the ones pulled from the Treasury checks

(“the latent prints”)20 and the ones taken from Mr. Cruz-Mercedes

at the time of his initial arrest (“the known prints”) – match

is relevant here and that testimony of Sgt. Costa and Dr. Wilcox

will be helpful to the jury.      Mr. Cruz-Mercedes also does not

argue that the Analysis, Comparison, Evaluation, and

Verification (“ACE-V”) methodology that Sgt. Costa used is per

se unreliable; indeed, courts across the country have found that

“most of the Daubert factors support admitting latent

fingerprint identification evidence obtained pursuant to the

ACE-V method.”   See United States v. Pena, 586 F.3d 105, 110-11

(1st Cir. 2009) (citing various cases that have found expert

testimony on fingerprint identification based on this

methodology sufficiently reliable under Daubert); see also

Vargas, 471 F.3d at 264-65.

     Mr. Cruz-Mercedes instead argues specifically that Sgt.

Costa did not properly analyze the latent fingerprints, as a

consequence of which the conclusions he drew were unreliable.

To determine whether Sgt. Costa’s testimony may be presented to

a jury, I conducted an evidentiary hearing on August 29, 2018




20During the hearing, Sgt. Costa testified that he identified
eight fingerprints from the evidence seized from the vehicle but
that only one of the prints was clear enough to be compared to
the known fingerprints of Mr. Cruz-Mercedes, taken when he was
arrested on June 7, 2012.
                                   36
    Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 37 of 39



during which both experts explained the process of comparing

fingerprints using the ACE-V method.

     For his part, Sgt. Costa also testified about the procedure

he followed in analyzing the fingerprints at issue here.         He

testified that the latent prints were difficult, but that there

were enough details in one of the latent prints to make a

positive comparison to any known print.      He testified that he

analyzed the latent print alongside the known print, and that at

least some of his notes analyzing the latent print were made

after he determined that the latent print matched the known

print.   He also testified that he did not follow the standards

for documentation set by the Scientific Working Group on

Friction Ridge Analysis Study and Technology (“SWGFAST”), but

that he did go through all four stages of the ACE-V methodology

and documented his procedures according to MSP protocol.

     Dr. Wilcox, in turn, testified that she believed that none

of the latent prints were suitable for comparison because none

were sufficiently clear to allow for a positive identification.

She also testified that Sgt. Costa’s failure to document his

thought-process during the analysis stage of his comparison

rendered the comparison unreliable because it opened the door to

unconscious bias and made it impossible for a third party to

evaluate his methodology.



                                  37
    Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 38 of 39



     Based on the testimony presented during the evidentiary

hearing, I could not find that Sgt. Costa’s methodology was so

unreliable that it should be kept from the jury.        To be sure,

Dr. Wilcox’s testimony highlighted the importance of

documentation to the scientific process, and I did not accept

the Government’s suggestion that documentation is irrelevant to

a determination of reliability.     The documentation here was not

full and complete, and that affects the credibility of Sgt.

Costa’s conclusion, even if he properly used the ACE-V

procedures.

     While the SWGFAST standards for documentation represent the

consensus view on what is appropriate, I was not convinced that

Stg. Costa’s failure to follow them renders his conclusions so

unreliable that his opinion must be kept from the jury entirely.

While that failure certainly raised concerns about confirmation

bias and opens Stg. Costa’s conclusions to robust challenge on

cross-examination, the question whether to accept his comparison

as accurate is properly left for the jury.

     Consequently, I denied the Daubert motion.

                           IV. CONCLUSION

     For the foregoing reasons:

     (A) The motion [Dkt. No. 57] to suppress, was GRANTED with

respect to all statements made by Mr. Cruz-Mercedes to Agent

Cronin identifying himself as Hector Cruz-Mercedes, and with

                                  38
    Case 1:14-cr-10051-DPW Document 130 Filed 05/15/19 Page 39 of 39



respect to the physical cell phones found on his person; the

motion to suppress was DENIED with respect to fingerprints,

phone records, and other papers seized as a result of the lawful

arrest of Mr. Castillo-Lopez, including the search of the

vehicle he was driving, and

     (B) The motion [Dkt. No. 60] to exclude the testimony at

trial of the Government’s fingerprint expert was DENIED.




                                 /s/ Douglas P. Woodlock_________
                                 DOUGLAS P. WOODLOCK
                                 UNITED STATES DISTRICT JUDGE




                                  39
